In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00049-CV

______________________________



BRENDA LACY WALSH, Appellant


V.


JAMES PRICE, Appellee





On Appeal from the County Court at Law

Smith County, Texas

Trial Court No. 50,411







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION


	Brenda Lacy Walsh, appellant, has filed with this Court a motion to dismiss the pending
appeal in this matter.  Walsh represents to this Court that the parties have reached a full and final
settlement.  In such a case, no real controversy exists, and in the absence of a controversy, the appeal
is moot.
	We grant the motion and dismiss this appeal.


					Josh R. Morriss, III
					Chief Justice

Date Submitted:	July 17, 2007
Date Decided:		July 18, 2007


ption Locked="false" Priority="9" QFormat="true" Name="heading 6"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00078-CV
                                                ______________________________
 
 
                                           KRISTI
PIERCE, Appellant
 
                                                                V.
 
                                PELTIER CHEVROLET, INC., Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the County
Court at Law No. 3
                                                             Smith County, Texas
                                                          Trial Court
No. 57,714-B
 
                                                           
                                       
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Kristi
Pierce, the sole appellant in this case, has filed a motion seeking to dismiss
her appeal.[1]  Pursuant to Rule 42.1 of the Texas Rules of
Appellate Procedure, her motion is granted. 
Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          August
10, 2010         
Date Decided:             August
11, 2010
 
 
 
 
 




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Govt Code Ann.
§ 73.001 (Vernon 2005).